1    Edward A. Smith (SBN 139950)
     LAW OFFICE OF TED GREENE, INC.
2    1912 F Street, Ste. 110
     Sacramento, CA 95811
3    Telephone: (916) 442-6400
     Facsimile: (916) 266-9285
4
     Attorneys for Plaintiff,
5    BINCYMOL JOSEPH

6

7                                     UNITES STATES DISTRICT COURT
8
                    EASTERN DISTRICT OF CALIFORNIA-SACRAMENTO DIVISION
9
      BINCYMOL JOSEPH,                                Case No.: 2:18-CV-00370-KJM-CKD
10
                         Plaintiff,                   STIPULATION TO VACATE SCHEDULING
11                                                    ORDER AND FOR ORDER AUTHORIZING
              vs.                                     PLAINTIFF TO FILE FIRST AMENDED
12
                                                      COMPLAINT TO ADD CV MEDICAL, LLC. AS
      STRYKER CORPORATION, a business                 NEW PARTY DEFENDANT AND ORDER
13
      entity; and DOES 1-50 inclusive,
14                                                    Complaint Filed: November 30, 2017
                         Defendants.
                                                      Removal Date: February 26, 2018
15

16

17          Plaintiff BINCYMOL JOSEPH, by and through her attorney of record, Edward A. Smith of
18   Law Offices of Ted A. Smith, Inc., and defendant STRYKER CORPORATION, by and through its
19
     attorney of record Sarah M. Ayad of the Snell & Wilmer L.L.P hereby stipulate, subject to approval
20
     by the Court as follows:
21

22          Plaintiff may file a First Amended Complaint adding CV MEDICAL, LLC as a party

23   defendant to this action. A true and correct copy of the proposed First Amended Complaint is
24   attached hereto.
25
            Given that the parties agree that the complaint needs to be amended to add CV MEDICAL,
26
     LLC as a party defendant, the parties have stipulated, subject to court approval that it in reasonable
27

28
                                                         1
     EX PARTE APPLICATION TO VACATE TRIAL DATE AND SCHEDULING ORDER AND FOR ORDER AUTHORIZING PLAINTIFF TO FILE
     FIRST AMENDED COMPLAINT TO ADD NEW PARTY DEFENDANT; DECLARATION OF EDWARD A. SMITH IN SUPPORT THEREOF
1    and necessary that the current scheduling order be vacated pending the appearance of the new party

2    defendant CV MEDICAL, LLC. so that said defendant can properly participate in said discovery.
3
            The parties understand that this stipulation is not effective unless it is approved and consented
4
     to by the Court.
5
     Date: May 16, 2019                     /s/ Edward A. Smith
6
                                            Edward A. Smith, Attorney for
7                                           Plaintiff Bincymol Joseph

8
     Date: May 16, 2019                     /s/ Sarah M. Ayad
9
                                            Sarah M Ayad, Attorney for
10                                          Defendant Stryker Corporation

11

12
            So Ordered.
13
            Plaintiff shall file the proposed First Amended Complaint on or before May 31, 2019 and
14
     effect service of the summons and complaint within times prescribed by the Court.
15

16          The Scheduling Order previously issued by this Court is hereby vacated. The parties shall

17   file a Joint Status (Initial Scheduling) Report by June 28, 2019, proposing a new schedule for the
18
     case. The court will set a new scheduling conference only if needed to clarify matters with the
19
     parties. A Status Conference will be scheduled under the usual Court process and procedures and
20
     further Orders of the Court.
21

22   DATED: May 21, 2019.

23

24
                                                               UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                         2
     EX PARTE APPLICATION TO VACATE TRIAL DATE AND SCHEDULING ORDER AND FOR ORDER AUTHORIZING PLAINTIFF TO FILE
     FIRST AMENDED COMPLAINT TO ADD NEW PARTY DEFENDANT; DECLARATION OF EDWARD A. SMITH IN SUPPORT THEREOF
